Tiie judgment of the Court was announced by —
Lowe, J.
Suit on an attachment bond, in which the plaintiff recovered a judgment of $1,400, and the defendants appeal, assigning for error the overruling of their motion for a new trial, the grounds of which were that the verdict was excessive, contrary to law, and the evidence in the case; and also, that the court had erred in refusing and giving certain instructions.
A careful review of the case, including the argument of counsel, has strongly impressed our minds with the conviction that the verdict of the jury was so manifestly above and beyond anything which the evidence would authorize, that we feel it our duty to reverse the cause, *607and award to the parties a venire de novo, which is accordingly done.
Casady & Polk for the appellant— Cole, Clinton and Street for the appellee.
Beversed.